Citation Nr: 1816935	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-01 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA educational benefits under the Montgomery GI Bill (MGIB) program, Chapter 30, in the amount of $12,082.82, including the preliminary question of whether there is a valid debt.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and J.T.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The appellant had active military service from August 2006 to February 2010.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) that retroactively denied MGIB benefits previously paid out to the Veteran, resulting in the $12,082.82 debt at issue.  A June 2011 decision denied his request for waiver of this debt.

In March 2013, the appellant testified before the undersigned Veterans Law Judge of the Board during a videoconference hearing.  His fiancée, J.T., also provided supporting testimony.  A transcript of the proceeding is of record.

In December 2014 the Board remanded this claim so the Agency of Original Jurisdiction (AOJ) could verify and characterize any service this appellant had prior to December 9, 2008.  Upon completion of that additional development, however, the AOJ readjudicated but continued to deny the claim, as reflected in a March 2015 Supplemental Statement of the Case (SSOC).  So the AOJ returned the claim to the Board for further appellate review.  There was compliance, certainly the acceptable substantial compliance, with the Board's remand instructions in further developing this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



FINDINGS OF FACT

1.  The appellant received a bad conduct discharge as a result of a court-martial when he was discharged from active military service in February 2010.

2.  The calculated overpayment of $12,082.82 was validly created.

3. The overpayment was the result of bad faith on the part of the appellant.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of Chapter 30 education benefits in the amount of $12,082.82 is precluded by reason of misrepresentation on the part of the appellant.  38 U.S.C. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, as cases involving the validity of a debt and waiver of overpayment are not claims for benefits, VA's duties to notify and assist, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), do not apply.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).


II.  Waiver of Overpayment of VA Educational Benefits

In determining whether a waiver of recovery of an overpayment is appropriate, the inquiry is focused on three distinct questions.  First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered).  In the absence of a valid debt, no further inquiry is necessary.

Second, if it has been determined that the debt is valid, VA must determine if fraud, misrepresentation or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. § 1.965(b); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate).

Finally, if it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, then VA must consider whether collection of the debt would be against equity and good conscience.  See 38 C.F.R. §§ 1.962, 1.963, 1.965.  The resolution of this question involves the consideration of various elements including, among other things, the fault of the debtor, the fault of VA, undue hardship, unjust enrichment, whether collecting the debt would defeat the purpose of the benefit, and whether the Veteran changed his position to his detriment as a result of the overpayment.

The Board will now proceed to addressing these areas of consideration, to the extent required.


A.  The Calculated Overpayment of $12,082.82 was Validly Created

An overpayment is created when VA determines that a beneficiary or payee has received monetary payments exceeding the amount due or to which he or she is not entitled.  38 U.S.C. § 5302; 38 C.F.R. § 1.962.  There is no question in this particular instance there was an overpayment of VA benefits.  The Board thus must initially determine whether that overpayment was validly created.

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor such individual's failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C. § 5112(b)(9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Consequently, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The Board will first address whether the appellant was legally entitled to MGIB educational assistance benefits pursuant to Chapter 30.

The governing legal criteria, as pertinent to this particular case, indicate that an individual is eligible for educational assistance benefits based on service on active duty if he (1) after June 30, 1985, first becomes a member of the Armed Forces; (2) serves at least three years of continuous active duty in the Armed Forces if the obligated period of service is three years or more; and, after completing the service requirements, (3) either continues on active duty or is discharged from service with an honorable discharge.  38 U.S.C. § 3011(a); 38 C.F.R. § 21.7042(a).

A "less than honorable" character of discharge (e.g., "under honorable conditions," "general," "bad conduct," or "undesirable") is not qualifying for Chapter 30.  See VA Adjudication Procedure Manual M22-4, Part V, 1.17(e)(2).  VA does not make its own character-of-discharge determination for a discharge that is less than honorable.  Unlike other VA benefits, Chapter 30 does not allow benefits to individuals discharged under conditions other than "honorable."  Id. at Note 1.

In this case, the service records show that the character of the appellant's discharge was listed as "Bad Conduct" due to "Court Martial."  Thus, the evidence of record establishes that he does not meet the initial requirements for eligibility for Chapter 30 educational assistance.  Specifically, an "Honorable Discharge," and not a "Bad Conduct" discharge, is required by law for the Veteran to have been eligible for MGIB educational assistance benefits pursuant to Chapter 30. 

The Board acknowledges the appellant's assertions to the fact that he enlisted into the U.S. Navy on August 22, 2006, which is contrary to what his DD Form 214 shows his active period of service as being.  An email dated March 11, 2015 from Navy Personnel Command shows that he did, in fact, enter into active duty on August 22, 2006.  This notwithstanding, the correspondent further indicated that the appellant also had 9 months of confinement and 7 months, 1 day of lost time, so, as a result, the date he entered active duty on his DD Form 214 was adjusted to accommodate these periods.  Most importantly, however, it was confirmed that he did not have any periods of honorable service as he never reenlisted.

Accordingly, the evidence of record does not establish that the appellant meets this requirement, and, consequently, he had no legal entitlement to Chapter 30 education benefits.  38 U.S.C. § 3011(a); 38 C.F.R. § 21.7042(a).

As the evidence of record does not establish that the appellant was legally entitled to Chapter 30 benefits, the Board will now address whether VA was solely responsible for the appellant being erroneously paid these benefits.

In July 2011, the appellant stated that he was "told by a representative over the hotline I was eligible to receive educational benefits" and "if you all knew I wasn't eligible for these benefits, why was I granted this money" and "why did you all continue to give me what I am not rightful[ly] entitled to".  He further indicated that VA had a problem "for not catching the mistake before dishing out the benefits."

A beneficiary is charged with knowing the rules governing compensation.  Dent v. McDonald, 27 Vet. App. 362, 382 (2015); see also Jordan v. Brown, 10 Vet. App. at 174-75 (stating that "Professed ignorance of the applicable regulations, and an admission that the . . . relevant materials [included in her initial DIC package] were not read, reveals that the erroneous payment was not 'based solely on administrative error' by VA).  Consequently, to the extent that the appellant avers or implies that he was unaware of the law is without merit, as ignorance of the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000) (finding that the claimant was presumed to know the federal statutes and regulations).  Indeed, the Supreme Court of the United States has held that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384 (1947).  Therefore, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385.

Hence, there is nothing in the record suggesting the overpayment in question was not validly created.  Additionally, the amount of the overpayment, $12,082.82, is correctly calculated.  Therefore, the Board will focus the remainder of its analysis on whether a waiver of the recovery of this overpayment may still be approved.

B.  There is Evidence of Bad Faith and/or Misrepresentation

Now that it has been determined that the debt is valid, the next question is whether there was any indication of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment of VA benefits.  38 U.S.C. § 5303(c); 38 C.F.R. § 1.962(b).  If any of these elements are found to exist, a waiver of the overpayment is precluded.  38 C.F.R. § 1.965(b).  As will be discussed below, the Board finds that creation of the overpayment of VA benefits in the amount of $12,082.82 was the result of misrepresentation on the part of the appellant, which precludes waiver of recovery of the debt.  See Ridings, 6 Vet. App. at 546.

The term "bad faith" generally describes unfair or deceptive dealing by someone who seeks to gain by such dealing at another's expense.  Thus, an appellant's conduct in connection with an overpayment exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b).

The evidence of record, here, indicates that following his court martial the appellant was approved for "appellate leave" prior to his bad conduct discharge.  An accused who has been sentenced by a court-martial may be required to take leave pending completion of action under that subchapter if the sentence includes an unsuspended dishonorable or bad-conduct discharge.  10 U.S.C. § 876a.  The appellate leave period, however, does not constitute active service.  Leave authorized pursuant to 10 U.S.C. § 701(a) excludes periods of leave required to be taken under Title 10 Section 876a.  10 U.S.C. § 701(a)(4).  More importantly, however, appellate leave is not considered to be active service.  10 U.S.C. § 701(e).

The appellant applied for VA educational benefits pursuant to the MGIB program (Chapter 30) on February 10, 2010.  When he submitted his application for benefits, he represented to VA that he was "now on terminal leave."  See February 2010 Application for VA Education Benefits.  Terminal leave, or leave taken prior to discharge, is statutorily defined as active duty service.  10 U.S.C. § 701(e); see also Madsen v. United States, 841 F.2d 1011, 1013 (10th Cir. 1987).  The record shows that, based on this representation and all available data screens available at the time, VA correctly established eligibility based on the appellant's "active duty" status.


Subsequently, the appellant was discharged on February 17, 2010 for court martial and bad conduct.  On February 21, 2010, prior to the Department of Defense (DoD) records being updated to reflect the character of service or reason for separation, the certificate of eligibility to MGIB benefits was issued, which reflected the appellant's "active duty status".  After receiving his bad conduct discharge, he continued to certify his enrollments and receive MGIB benefits for multiple terms between March 15, 2010 and January 31, 2011, thus, failing to fulfill his responsibility to inform VA once his active duty status changed.

To the extent the appellant has asserted that, as a result of a DD Form 214 having not yet been issued, he was unaware as to the official characterization of service at the time he submitted his application for benefits, the service records show that his sentence was adjudged on June 18, 2009, and it was determined that he would be discharged from service with a bad conduct discharge.  See Board Hearing Tr. at 18, 30; see also Special Court-Martial Order No. 2-09 (Oct. 5, 2009).  Furthermore, in his July 2011 statement, the appellant indicated that he was "aware I applied for education benefits while on appellate leave and I received several letters telling me I have been approved."  He also stated that "[i]f I would have known I had to pay $12,082.82 back a year later, I would have not proceeded with the idea of accepting the benefits."  But, as explained, this assertion that he was unaware of the law is no excuse.  See Bryan v. West, supra.

Because the appellant misrepresented to VA his active duty status when he applied for MGIB benefits, the Board finds that the creation of the overpayment was the result of bad faith on his part; thus, waiver of recovery of the debt in the amount of $12,082.82 resulting from the overpayment of educational benefits under Chapter 30 is precluded.  The appeal is denied without need also for consideration of whether recovery of the overpayment would be against equity and good conscience.



ORDER

This claim of entitlement to waiver of recovery of an overpayment of Chapter 30 education benefits in the amount of $12,082.82 is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


